UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended May 1, 2010 or [ ] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-21360 Shoe Carnival, Inc. (Exact name of registrant as specified in its charter) Indiana 35-1736614 (State or other jurisdiction of (IRS Employer Identification Number) incorporation or organization) 7500 East Columbia Street Evansville, IN 47715 (Address of principal executive offices) (Zip code) (812) 867-6471 (Registrant's telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X]Yes [ ]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ]Yes [ ]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): [ ] Large accelerated filer [X] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ]Yes [X]No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Number of Shares of Common Stock, $.01 par value, outstanding at June 4, 2010 were 13,177,208. SHOE CARNIVAL, INC.INDEX TO FORM 10-Q Page Part I Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statement of Shareholders' Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 Part II Other Information Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6. Exhibits 19 Signature 21 2 SHOE CARNIVAL, INC.PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SHOE CARNIVAL, INC.CONDENSED CONSOLIDATED BALANCE SHEETSUnaudited May 1, January 30, May 2, (In thousands, except per share data) 2010 2010 2009 Assets Current Assets: Cash and cash equivalents $ 51,760 $ 44,168 $ 20,231 Accounts receivable 1,376 746 1,055 Merchandise inventories 200,157 197,452 188,234 Deferred income tax benefit 3,453 3,255 2,376 Other 7,727 2,480 7,326 Total Current Assets 264,473 248,101 219,222 Property and equipment-net 60,879 62,162 69,445 Other 1,270 1,378 635 Total Assets $ 326,622 $ 311,641 $ 289,302 Liabilities and Shareholders' Equity Current Liabilities: Accounts payable $ 53,722 $ 57,235 $ 48,520 Accrued and other liabilities 21,633 14,353 15,775 Total Current Liabilities 75,355 71,588 64,295 Deferred lease incentives 6,766 6,501 5,621 Accrued rent 5,115 5,155 5,221 Deferred income taxes 542 1,052 1,104 Deferred compensation 4,087 3,548 2,865 Other 2,262 2,008 1,681 Total Liabilities 94,127 89,812 80,787 Shareholders' Equity: Common stock, $.01 par value, 50,000 shares authorized, 13,655, 13,655 and 13,657 shares issued at May 1, 2010, January 30, 2010 and May 2, 2009, respectively 137 137 137 Additional paid-in capital 64,993 66,851 67,309 Retained earnings 178,279 169,032 157,998 Treasury stock, at cost, 478, 622 and 739 shares at May 1, 2010, January 30, 2010 and May 2, 2009, respectively (10,914 ) (14,191 ) (16,929 ) Total Shareholders' Equity 232,495 221,829 208,515 Total Liabilities and Shareholders' Equity $ 326,622 $ 311,641 $ 289,302 See notes to condensed consolidated financial statements. 3 SHOE CARNIVAL, INC.CONDENSED CONSOLIDATED STATEMENTS OF INCOMEUnaudited Thirteen Thirteen Weeks Ended Weeks Ended (In thousands, except per share data) May 1, 2010 May 2, 2009 Net sales $ 189,457 $ 167,269 Cost of sales (including buying, distribution and occupancy costs) 130,185 120,629 Gross profit 59,272 46,640 Selling, general and administrative expenses 44,281 40,056 Operating income 14,991 6,584 Interest income (23 ) (3 ) Interest expense 69 42 Income before income taxes 14,945 6,545 Income tax expense 5,698 2,413 Net income $ 9,247 $ 4,132 Net income per share: Basic $ .73 $ .33 Diluted $ .72 $ .33 Average shares outstanding: Basic 12,687 12,480 Diluted 12,874 12,520 See notes to condensed consolidated financial statements. 4 SHOE CARNIVAL, INC.CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITYUnaudited Additional Common Stock Paid-In Retained Treasury (In thousands) Issued Treasury Amount Capital Earnings Stock Total Balance at January 30, 2010 13,655 (622 ) $ 137 $ 66,851 $ 169,032 $ (14,191 ) $ 221,829 Stock option exercises 23 (201 ) 514 313 Stock-based compensation income tax benefit 216 216 Employee stock purchase plan purchases 3 (11 ) 70 59 Restricted stock awards 130 (2,968 ) 2,968 Common stock repurchased (12 ) (275 ) (275 ) Stock-based compensation expense 1,106 1,106 Net income 9,247 9,247 Balance at May 1, 2010 13,655 (478 ) $ 137 $ 64,993 $ 178,279 $ (10,914 ) $ 232,495 See notes to condensed consolidated financial statements. 5 SHOE CARNIVAL, INC.CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWSUnaudited Thirteen Thirteen Weeks Ended Weeks Ended (In thousands) May 1, 2010 May 2, 2009 Cash Flows From Operating Activities Net income $ 9,247 $ 4,132 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 3,509 3,883 Stock-based compensation 1,285 (230 ) Loss on retirement and impairment of assets 1,171 32 Deferred income taxes (708 ) (111 ) Lease incentives 652 119 Other 228 (206 ) Changes in operating assets and liabilities: Accounts receivable (630 ) 552 Merchandise inventories (2,705 ) 1,260 Accounts payable and accrued liabilities (1,807 ) (7,721 ) Other 77 (3,211 ) Net cash provided by (used in) operating activities 10,319 (1,501 ) Cash Flows From Investing Activities Purchases of property and equipment (3,280 ) (3,173 ) Proceeds from sale of property and equipment 300 0 Net cash used in investing activities (2,980 ) (3,173 ) Cash Flows From Financing Activities Proceeds from issuance of stock 372 48 Excess tax benefits from stock-based compensation 156 40 Purchase of treasury stock (275 ) 0 Net cash provided by financing activities 253 88 Net increase (decrease) in cash and cash equivalents 7,592 (4,586 ) Cash and cash equivalents at beginning of period 44,168 24,817 Cash and Cash Equivalents at End of Period $ 51,760 $ 20,231 Supplemental disclosures of cash flow information: Cash paid during period for interest $ 60 $ 42 Cash paid during period for income taxes $ 957 $ 15 Capital expenditures incurred but not yet paid $ 680 $ 1,665 See notes to condensed consolidated financial statements. 6 SHOE CARNIVAL, INC.NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTSUnaudited Note 1 - Basis of Presentation In our opinion, the accompanying unaudited condensed consolidated financial statements contain all normal recurring adjustments necessary to present fairly our financial position and the results of our operations and our cash flows for the periods presented.
